PER CURIAM.
This action is to recover a penalty for selling adulterated milk. The defendant offered no testimony upon the trial. The standard for adulterated milk is milk containing more than 88.50 per cent, of water or fluids and milk containing less than 11.50 per cent, of milk solids.
The evidence in this case is undisputed, and shows that the analysis of the milk offered for sale by defendants contained 89.32 per cent, of water and 10.68 per cent, of milk solids. The chemists making the analysis testifying that there was at least 10 per cent, excess of water, for what reason the judgment was rendered in favor of the defendants it is impossible to determine. The judgment should be reversed, with costs, and judgment directed in favor of the plaintiff for the sum of $100, with appropriate costs in the court below.
Judgment reversed, with costs, and judgment directed for the plaintiff for the sum of $100, with appropriate costs in the court below.